                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:20-CR-286 JCM (NJK)
                 8                                         Plaintiff(s),                  ORDER
                 9            v.
               10     KAREN CHAPON,
               11                                       Defendant(s).
               12
               13             Presently before the court is defendant Karen Chapon’s motion to continue the
               14     pretrial motions deadline, calendar call, and trial date. (ECF No. 51). The government
               15     opposes a continuance. (ECF No. 54). This would be the third continuance of trial in this
               16     case.
               17             Chapon is charged in a seven-count indictment that alleges she “fraudulently obtained
               18     hundreds of thousands of dollars in bank loans guaranteed by the Small Business
               19     Administration’s Paycheck Protection Program (PPP)” amidst the COVID-19 pandemic.
               20     (ECF No. 54 at 2). The motions deadline was July 1, 2021 and trial—originally set for
               21     December 14, 2020—is now set for November 1, 2021. (ECF No. 37).
               22             The court has broad discretion to grant or deny a continuance. See United States v.
               23     Orlando, 553 F.3d 1235, 1237 (9th Cir. 2009). The Speedy Trial Act, 18 U.S.C. § 3161 et
               24     seq., requires the criminal defendant’s trial to commence within seventy days after his
               25     indictment or initial appearance, whichever is later. 18 U.S.C. § 3161(c)(1). Delay resulting
               26     from a continuance can be excluded if the court finds that “the ends of justice served by
               27     taking such action outweigh the best interest of the public and the defendant in a speedy
               28     trial.” 18 U.S.C. § 3161(h)(7)(A).

James C. Mahan
U.S. District Judge
                1              The court must make its findings on the record and should consider, among other
                2     things, whether the failure to grant the continuance will result in a miscarriage of justice;
                3     whether the case is so unusual or complex that it is unreasonable to expect adequate
                4     preparation; and whether the case, while not unusual or complex, would nonetheless deny
                5     counsel reasonable time to effectively prepare for trial. Id. § 3161(h)(7)(B). An ends of
                6     justice continuance must be specifically limited in time and be justified with reference to the
                7     facts at the time the delay is ordered. United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir.
                8     1997).
                9              Chapon’s continuance request is granted as to the pretrial motions deadline only. She
              10      avers that the government has “offered to agree to a three-week continuance of the motion
              11      deadline but not the trial date.”     (ECF No. 51 at 3).     And the court agrees with the
              12      government’s contention that Chapon and her counsel “have had more than enough time to
              13      prepare her defenses and any pretrial motions, including reviewing the relatively modest
              14      volume of discovery for a fraud case.” (ECF No. 54 at 2).
              15               Accordingly,
              16      IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Chapon’s
              17      continuance motion (ECF No. 51) be, and the same hereby is, GRANTED in part and
              18      DENIED in part. The parties shall have up to and including September 9, 2021 to file
              19      pretrial motions and notices of defense.      The calendar call and trial date shall remain
              20      unchanged.
              21               DATED July 12, 2021.
              22                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
